UNITED STATES COURT OF APPEALS
Filed 12/23/96
                         TENTH CIRCUIT



CHARLES R. FETTY; ALFRED D. AGUERO;
ARTHUR A. AGUERO; DAVID L. ALEXANDER;
HILARIO ALFONSO, JR.; DAVID R. ALLEE;
ROBERT JOHN APODACA; EDWARD J.
ARAGON; VIRGIL R. ARAGON; LAWRENCE A.
ARCHULETTA; ROBERT J. ARCHULETA;
KENNETH R. ARKO; CRISTOBAL ARMIJO;
JOHN EDWARD ARMIJO; RICHARD L.
ARMSTRONG; EMANUEL AVILLA; SIMON A
AYALA; JOE LOUIS BACA; RICHARD J. BACA;
DALE W. BANDY; BASILIO A BARELA;
DAMIAN EDUARDO BARELA; EUGENE S.
BARELA; JOHNNIE T. BASTA; MICHAEL
JOSEPH BECHAVER; ROBERT BELTRAN;
WILFRED BENITEZ; LAUNNIE S. BIRCH; GARY
BLATNICK; ALEXANDER PHILLIP BONATA;
FRANK M. BONETTA; PHILLIP J. BOYER;
ROGER EARL BRAUN; WILLIAM O. BROWN;
MILLARD J. BUCKLEY; BARRY BURBIDGE;
LAWRENCE W. BURRY; THOMAS R.
BUSTAMANTE; CHARLES BUSTILLOS;
FREDERICK L. CAGE; CARMEN S. CARLO;
EDWARD M. CARLSON; JAMES L. CATRON;
ANTHONY A. CESARIO; ARNOLD E. CHACON;
DIXIE ELAINE CHAPO; GEORGE CHAPOP;
MICHAEL D. CHAPPELL; RICHARD LEON
CHOCKLEY; JAMES L. COATS; STEVE COCA;
CLARENCE C. COCHRAN; PAUL A. COCHRAN;
DAVID E. COLBY; GARY M. COLE; MARTIN A
COLE; CECIL E. COMSTOCK; JAMES R.
CONNOR; JOHN R. CONNOR; DELFIN N.
CORDOVA; JERRY A. CORDOVA; PATRICK L.
CORDOVA; CARLOS Z. CORTEZ; DELBERT
ANDY COTTRELL, JR.; JOHN J. COURTNEY;
JIM R. CRUZ; JOSE G.F. CRUZ; FREDERICK L.
DAVIS; JOSEPH DAZZO; JOE P. DE GRADO;
ELOY R. DELGADO; JOHN D. DEVRIES;
CHARLES V. DIONESE; WILLIAM D. DISALVO;
RICHARD P. DISSLER; STANLEY A. DOWD;
MARVIN HENRY DREWES; JOHN R. DUNLAP;
JOSE D. DURAN; THOMAS V. DURAN; LARRY
L. DWYER; MERLYN D. EALEY; TIMOTHY L.
EAST; EUGENE T. EDWARDS; JERRYN L.
EMERSON; ELMER C. ESPINOZA; ERNESTO S.
ESQUIBEL; SHANNON FAIR; CARLOS LOUIS
FERRIS; CHARLES R. FERRY; ALVIN C. FETTY;
CARL L. FETTY; GLENN R. FINNEY; LIBERATO
FLORES; JACK E. FOGLE; A.D. FRANKLIN;
JOYCE E. GALLARDO; JOHN J. GALLEGOS;
NESTOR A. GALLEGOS; JOSEPH L. GARBISO;
DOMINGO A. GARCIA, JR.; FRANCISCO
GARCIA; GERALD A. GARCIA; JOHN GARCIA;
JOSE S. GARCIA; LEROY E. GARNER; ELMER
C. GILBERSTON; EUGENE GIORDANO; JOSEPH
A. GODINEZ; CARL A. GOMEZ; JOHN GOMEZ;
GABRIEL GONZALES; RICHARD M.
GONZALES; JOE F. GORSHE; JAMES A. GREGG;
MANUEL A. GUTIERREZ; WILLIAM L.
HAMLER; HARRY F. HANEY, JR.; RALPH P.
HART; DON HEADRICK; VERNON L. HELLER;
LEROY E. HENSLEY; ELIAS HERNANDEZ;
ERNEST A. HERNANDEZ; JAMES G.
HERNANDEZ; GENE P. HILL; GEORGE C. HILL;
ALBERT R. HUME, JR.; DONALD L. HUSTON;
THEODORO JAQUEZ; ARTHUR E. JOHNSON,
JR.; CARL L. JOHNSON; HENRY W. JOHNSTON;
ALEXANDER J. KAISER, III; JOSEPH A.
KENICK; JOHN KNAFELC; STAN KROL;
FILBERT F. LA CRUE; DONALD R. LADD;
RICHARD D. LANGE; ROBERT TURGEZ;
KENNETH D. LEWIS; ERNEST P. LINDLEY;
GEORGE E. LINGO, III; GERALD C. LONG;
ALFRED R. LORETO; JOHN A. LOVATO; JESSIE
J. MAEZ; TELESFOR F. MAES; JOSEPH B.
MAHANEY; JUMMIE A. MANN; ARTHUR


                             -2-
J. MARTINEZ; FRED A. MARTINEZ; JAMES E.
MARTINEZ; JAMES M. MARTINEZ; JOSE S.
MARTINEZ; LEONARDO F. MARTINEZ;
MACLOVIO MARTINEZ; PAUL E. MARTINEZ;
REYNALDO G. MARTINEZ; DAVID MATHEWS;
LARRY LEON MC CARTEE; JIM E. MC CARTY;
RICHARD L. MC DOUGAL; HENRY J. MEDINA;
RAMON MEDINA; ROSS W. MEDINA; RUBEN
MEDINA; JON K. MIHALICK; BILLY L. MILLER;
GLENDLE F. MILLER; LEONARD G. MINO;
ROBERT M. MONCIVAIZ; LLOYD V. MONTIEL;
ANDY MONTOYA; JOE L. MONTOYA; LEO R.
MONTOYA; PEDRO E. MONTOYA; ROBERT T.
MONTOYA; DAVID T. MOORE; FREDERICK L.
MOSHER; TOMMY MUNOZ; RICHARD C.
MUSSO; REYMUNDO NAJERA; ROBERT W.
NELSON; LAWRENCE A. NOGA; JAMES L.
OROZCO; ERNIE L. PACHECO; HOWARD E.
PACHECO; JOE P. PACHECO; NICK P.
PANTAZES; JOHN E. PARKER; GEORGE
RICHARD PAVLIN; RONALD D. PEITZ;
MICHAEL G. PERRY; SANDY L. PERRY;
ROBERT J. PLUTT; WILLIAM M. PLYMELL;
DONALD D. POLK; LOUIS D. POTOKAR;
GEORGE L. PRIEN; HOMER L. PRUETT; ROGER
PRUITT; PAUL EVERETT PULIDO; ROBERT J.
QUINTANT; DOMINIC C. RADOSTA; ROBERT
RAMIREZ; ARTHUR M. RAMPA; JOHN M.
RAMPA; RONALD L. RANSON; RALPH
REDMAN; LOUIS L. RICCILLO; ANTHONY D.
RIVAS; JOSEPH F. RODRIGUEZ; TERRY
ROGERS; ALEX A. ROITZ, JR.; TIMOTHY C.
ROLDAN; JAY E. ROM; ANTHONY L. ROMERO;
BENJAMIN A. ROMERO; LEONARD R.
ROMERO; SECUNDINO ROMERO; RAYMOND L.
ROSEMAN; ANGELO J. ROTONDO; LLOYD
RUSSEAU; HERBERT ST. CLAIR; DOMINICK A.
SALAMENO; ENASO G. SALAS; JOSEPH A.
SANCHEZ; LAWRENCE SANDERS; JAKE A.


                             -3-
SANFORD; THOMAS SANTILLI; JAMES A.
SHAFFER; STANLEY H. SHAUFLER; LEROY
SHOBLO; MICKEY L. SMITH; PHIL T. SMITH;
RAYMOND SMITH, JR.; WALTER SMITHOUR;
REGINALD G. SNIFF; RONALD E. SNIFF; LEWIS
O. SNOW; VICTOR E. SOLANO; JAMES D.
SOTO; SAMUEL SOTO; EVERAL R. SPERRY;
DAVID E. SPINUZZI; THOMAS L. SPRAGUE,
SR.; STEVEN M. STEFANIC, JR.; LAWRENCE V.
STEVENS; FRED E. STORM; ROBERT L.
STURTEVANT; JAMES J. STYDUHAR; TOMMY
SUAREZ; ROBERT M. SUTTON; JAMES SWOPE;
MICHAEL E. SWOPE; RONALD WAYNE SWOPE;
JOE TAULLIE; CHARLES T. TORRES; JUAN F.
TORRES; DAVID J. TRACY; ALDEN L.
TRIMBLE; KENTON E. TRIMBLE, Mr.; HAROLD
TRUJILLO; JOSEPH B. TRUJILLO; JOSEPH T.
TRUJILLO; MARK V. TRUJILLO; SIMON
PATRICK TRUJILLO; JOHN L. ULIBARRI;
BENJAMIN VALDEZ; SIMMIE VAUGHT; LEROY
L. VELARDE; GENE N. VELASQUEZ; JOSE E.
VILPANDO; GENE N. VELASQUEZ; ANTHONY
S. VIGIL; JOHN M. VIGIL; JOSEPH L. VIGIL;
LOUIS G. VIGIL, JR.; ALBERT E. VILLA;
TOMAS G. VILLARREAL; JOHN J. VOLK;
DONALD W. WALKER; DAVID L. WATKINS;
EARL E. WEAR; ROBERT CHARLES WILLIAMS;
CLIFFORD F. WILLS; JOSEPH S. WILSON;
JAMES W. WINGARD; ROBERT A. WISE;
WILLIAM J. WOLGRAM,


         Plaintiffs - Appellants,

    v.                                           No. 96-1106
                                            (D. Ct. No. 95-K-336)
PENSION BENEFIT GUARANTY                          (D. Colo)
CORPORATION,

         Defendant - Appellee.

                                    -4-
                            ORDER AND JUDGMENT *


Before TACHA, McWILLIAMS, and BALDOCK, Circuit Judges.


      Plaintiffs appeal the district court’s February 20, 1996 Memorandum

Opinion and Order affirming the determination of defendant Pension Benefit

Guaranty Corporation (“PBGC”) and dismissing plaintiffs’ appeal. Plaintiffs

contend that PBGC’s decision to deny early retirement benefits under the

terminated retirement plan of their former employer was arbitrary, capricious and

contrary to law. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and

affirm.

      PBGC’s interpretation and application of its own regulation is entitled to

substantial deference. PBGC’s determination must be upheld unless it is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. § 706(2)(a). We must render an independent decision and apply

the same standard of review as the district court. Olenhouse v. Commodity Credit

Corp., 42 F.3d 1560, 1580 (10th Cir. 1994) (citation omitted). Under the arbitrary

and capricious standard of review we evaluate “whether the agency examined the


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.

                                           -5-
relevant data and articulated a rational connection between the facts found and the

decision made.” Olenhouse, 42 F.3d at 1574 (citation omitted).

       We agree with the district court that PBGC correctly interpreted applicable

law in its decision to deny plaintiffs’ applications for 70/80 and Rule-of-65

benefits under the Plan. PBGC’s action was neither arbitrary nor capricious.

Plaintiffs had not suffered a break in continuous service by reason of a layoff as

of the Plan termination date. See 29 C.F.R. § 2613.3 We reject plaintiffs’

attempt to equate “layoff” in sections 5.06 and 5.07 of the Plan with “retirement”

in 29 C.F.R. § 2613.6. Therefore, we AFFIRM for substantially the reasons given

by the district court.

                                       ENTERED FOR THE COURT,


                                       Deanell Reece Tacha
                                       Circuit Judge




                                         -6-